
	

113 HR 480 IH: To amend the Internal Revenue Code of 1986 to disallow a deduction for amounts paid or incurred by a responsible party relating to a discharge of oil.
U.S. House of Representatives
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 480
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2013
			Mr. Hastings of
			 Florida introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to disallow a
		  deduction for amounts paid or incurred by a responsible party relating to a
		  discharge of oil.
	
	
		1.Denial of deduction for
			 amounts paid or incurred by a responsible party
			(a)In
			 generalSection 162 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsection (q) as
			 subsection (r) and by inserting after subsection (p) the following new
			 subsection:
				
					(q)Certain expenses
				of a responsible party
						(1)In
				generalNo deduction shall be allowed under subsection (a) for
				any amount paid or incurred by a responsible party relating to any incident
				resulting in the discharge of oil into the navigable waters, other than an
				incident caused by an act of God or an act of war.
						(2)DefinitionsAny
				term used in paragraph (1) which is also used in the Oil Pollution Act of 1990
				shall have the meaning given such term by such
				Act.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to returns of
			 tax the due date of which (including extensions of time) is after the date of
			 the enactment of this Act.
			
